               Case 1:03-md-01570-GBD-SN Document 5680 Filed 01/16/20 Page 1 of 1

                             BARASCH MCGARRY SALZ MAN & PENSON
                                            ATT ORNEYS AT LAW
                                                   1 1 P ARK P LACE                                                  LEE LONDON
MICHAEL A. BARASCH
                                                      S U ITE 1 8 0 1
 BARRY A. SALZMAN*                              NEW YORK, N. Y. 1 0 0 0 7                                         MARIYA ATANASOVA
DOMINIQUE A. PENSON                                    ( 2 1 2 ) 3 8 5 -8 0 0 0                                     JAMES STEINER
    BRUCE KAYE                                         1 -8 0 0 -5 6 2 -9 1 9 0                                   JENNIFER JIMENEZ
                                                 F a x No. ( 2 1 2 ) 3 8 5 -7 8 4 5
   SARA DIRECTOR                                                                                                  REBECCA BRENMAN
   DANA CUTTING                                    www.baraschmcgarry.com                                           TRAVIS CARTER
 *ADMITTED IN NY & CT                                                                                              TREVOR TAYLOR


                                                      January 15, 2020


       VIA ECF

       The Honorable George B. Daniels                                                The Honorable Sarah Netburn
       United States District Court                                                   U.S. Magistrate Judge
       Southern District of New York                                                  United States District Court
       Daniel Patrick Moynihan United States Courthouse                               District of New York
       500 Pearl Street                                                               Thurgood Marshall U.S. Courthouse
       New York, NY 10007                                                             40 Foley Square
                                                                                      New York, NY 10007


                  Re:    In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)
                         Cloud, et al. v. Islamic Republic of Iran, 20-cv-00416. (member case of Federal
                         Insurance Co., et al. v. al Qaida et al., No. 03-cv-06978 and Ashton, et al. v. al Qaeda
                         Islamic Army, et al., No. 02-cv-06977)
       Dear Judge Daniels and Magistrate Judge Netburn:

                As required by the Court’s October 28, 2019 Amended Order Approving Notices to Conform,
       Short Form Complaints and Notices of Amendment (ECF Doc. 5234), we submit this letter on behalf of
       the Cloud Plaintiffs, who have filed a Short Form Complaint against the Islamic Republic of Iran (“Iran”)
       and write to request that the action be made part of this multi-district litigation (03 MDL 1570). We have
       also filed a Related Case Statement on the civil docket, explaining why the newly filed case is related to
       03 MDL 1570.

                We will be filing a motion for partial final default judgments against Iran for the Cloud Plaintiffs
       in order to submit their applications to the United States Victims of State Sponsored Terrorism, which we
       hope to do on or before February 19, 2020, which is the last day for new claimants to file applications for
       consideration in the third round of payments.
                                                            Respectfully,


                                                            /s/ Barry Salzman
                                                            Barry Salzman
       cc:        All counsel via ECF
